Citation Nr: 1027307	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  05-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, prior 
to his retirement in May 1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that confirmed and 
continued the noncompensable evaluations in effect for 
gastroesophageal reflux disease, hemorrhoids and bilateral 
hearing loss.  This case was previously before the Board in July 
2007, at which time it was remanded for additional development of 
the record.  In a December 2009 rating decision, the RO assigned 
a 10 percent rating for gastroesophageal reflux disease and 
hemorrhoids, effective October 18, 2004.  In AB v Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service connected condition, the RO and 
the Board are required to consider entitlement to all available 
ratings for that condition.  Since there is no indication in the 
record the Veteran is satisfied with the current evaluations for 
gastroesophageal reflux disease and hemorrhoids, and the 
Veteran's representative has continued to present arguments 
regarding these matters, the Board will consider them.

The Board notes that the Veteran's claim for service connection 
for post-traumatic traumatic stress disorder (PTSD) was also 
remanded in July 2007.  Based on the receipt of additional 
evidence, the RO, by rating action dated December 2009, granted 
service connection for PTSD.  Accordingly, this decision is 
limited to the issues set forth on the preceding page.

The issue of entitlement to an increased rating for 
gastroesophageal reflux disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not more than large or 
thrombotic; there is no evidence of anemia or fissures.

2.  The Veteran has no worse than Level II hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a November 2004 letter, issued prior to the 
rating decision on appeal, the VA provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claim for an increased rating, to include what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  Letters dated March 2006 and November 2008 
informed the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on his employment.  The notice also 
provided examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  Those 
letters also advised the Veteran how the VA assigns an effective 
date.  The case was last adjudicated in February 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, Social Security Administration records, VA medical 
records and examination reports, and hearing testimony.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

      A.  Hemorrhoids 

A 20 percent evaluation may be assigned for hemorrhoids, external 
or internal, with persistent bleeding and with secondary anemia, 
or with fissures.  A 10 percent evaluation may be assigned for 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  On VA examination 
in December 2004, the Veteran asserted he had flare-ups of 
hemorrhoids about twice a month, with bleeding.  He claimed he 
had fecal leakage after a bowel movement.  The examination 
revealed the hemorrhoids were mildly tender to palpation.  

VA outpatient treatment records show that when the Veteran was 
seen in August 2007, an examination disclosed large external 
hemorrhoids.  

On VA examination in August 2008, the Veteran stated his symptoms 
included itching, burning, pain, swelling and difficulty passing 
stool.  He asserted he frequently had bleeding with his 
hemorrhoids.  The diagnosis was hemorrhoids.  

A colonoscopy in December 2008 revealed hemorrhoids.  

The evidence against the Veteran's claim includes the medical 
findings of record.  During the VA examination in December 2004, 
there was no evidence of fecal leakage or signs of anemia or 
fissures.  There was no evidence of bleeding.  

Similarly, the August 2008 VA examination revealed no evidence of 
thrombosis, bleeding, fissures or evidence of excessive redundant 
tissue.  

As noted above, in order to assign a higher rating, the record 
must demonstrate persistent bleeding with anemia or fissures.  
Such findings have not been shown.  The evidence supporting the 
Veteran's claim consists of his statements.  The Board concludes 
the medical findings on examination are of greater probative 
value than the Veteran's allegations regarding the severity of 
his disability.  Accordingly, the Board concludes the 
preponderance of the evidence is against the claim for a higher 
rating for hemorrhoids.

B.  Bilateral hearing loss 

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 38 
C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's Schedule 
for Rating Disabilities.  Under these criteria, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application of 
the rating schedule, which establishes 11 auditory acuity levels, 
ranging from Level I (for essentially normal acuity) through 
Level XI (for profound deafness).  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim for a compensable 
evaluation for bilateral hearing loss includes the reports of VA 
audiometric examinations.  The VA audiometric examinations in 
December 2004 and August 2008, demonstrated the Veteran had a 
sensorineural hearing loss in each ear.  

The evidence against the Veteran's claim includes the findings on 
the VA audiometric examination in December 2004.  On the 
audiometric test, pure tone thresholds, in decibels, were as 
follows:



HERTZ


1000
2000
3000
4000
RIGHT
20
30
65
75
LEFT
20
30
70
70

The average puretone thresholds were 48 decibels in each ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in each ear, and 94 percent in the left ear.

On the VA audiometric test in August 2008, pure tone thresholds, 
in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
25
50
70
75
LEFT
20
35
85
75

The average puretone thresholds were 55 decibels in the right ear 
and 54 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 86 
percent in the left ear.

Under the criteria set forth in the Rating Schedule, the December 
2004 test results establish the Veteran has Level I hearing in 
each ear, and the August 2008 audiometric test reveals he has 
Level II hearing in each ear.  These findings correspond to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.

The Board notes that the VA examinations referenced the Veteran's 
subjective complaints of decreased hearing acuity and noted his 
difficulty in understanding conversations.  In Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that 
VA had revised its hearing examination worksheets to include the 
effect of a veteran's hearing loss disability on occupational 
functioning and daily activities.  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  In this 
case, the Board finds that the objective audiological findings on 
examination sufficiently address his hearing impairment, and any 
failure to mention his subjective complaints regarding his 
functioning is not prejudicial to the Veteran.

Although the Veteran asserts that his hearing loss should be 
compensable, his statements clearly have less probative value 
than the objective findings demonstrated on audiometric testing.  
The Board acknowledges that he has been issued hearing aids.  
However, by regulation, the testing and evaluation of hearing 
loss are without regard to hearing aids.  See 38 C.F.R. 
§ 4.85(a).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.


      C.  Other considerations

The Board has also considered whether the Veteran's service-
connected hemorrhoids and bilateral hearing loss present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's service-connected disabilities.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology, and provide for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

An increased rating for hemorrhoids is denied.

An increased rating for bilateral hearing loss is denied.


REMAND

The Veteran also asserts a higher rating is warranted for 
gastroesophageal reflux disease.  In its July 2007 remand, the 
Board directed the Veteran be scheduled for a VA examination to 
evaluate the current severity of his gastroesophageal reflux 
disease.  The Board notes that in November 2008, a VA physician 
contacted the Veteran by telephone and obtained a verbal history.  
There is no indication in the record, however, that a physical 
examination was conducted.  The remand instructions noted that 
any objective findings should be described.  Further, the 
applicable rating criteria do include consideration of objective 
findings such as weight loss and anemia.  

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has received 
treatment for gastroesophageal reflux 
disease since 2008.  After securing the 
necessary authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  In addition, 
relevant treatment records from 
Fayetteville, Arkansas VA Medical Center 
dating since September 2009 should be 
obtained.

2.  The Veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and severity of his 
gastroesophageal reflux disease.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All symptoms and objective 
findings should be reported, to include 
whether there is objective evidence of 
material weight loss or anemia due to his 
gastroesophageal reflux disease or gastric 
ulcer.

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


